Citation Nr: 1044046	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-05 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $10,528.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from 
April 1966 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2006 decision by the Committee on Waivers and Compromises.

The Veteran additionally has filed claims for service 
connection for a neck scar, cirrhosis of the liver, 
headaches, and arthritis of the feet.  These additional 
claims, however, have not been adjudicated by the RO as 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have initial jurisdiction to consider them, 
and they are referred to the RO for appropriate 
development and consideration.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995) (the Board generally does not have 
jurisdiction over an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  A December 2002 decision increased the rating for the 
Veteran's dysthmia from 50 to 100 percent, retroactively 
effective from the date of receipt of his claim in February 1998.  
This award was granted at the rate of a married Veteran with one 
dependant.  He was notified of this rate and told to notify the 
Regional Office (RO) of any change in this status.

2.  The Veteran and his spouse earlier had divorced on March [redacted], 
1999, so already more than three years prior to that December 
2002 decision increasing his disability rating.  However, 
following their divorce, he had continued to receive additional 
compensation as if he still had a dependent wife.

3.  The Veteran had an obligation to notify VA of the change in 
the status of his dependents following and as a result of his 
divorce, but he did not.  VA resultantly did not learn of his 
divorce until long after the fact, in September 2005.

4.  Although there is no indication of fraud, misrepresentation, 
or bad faith in the creation of this debt, recovery or repayment 
of it would not deprive the Veteran or his family of life's basic 
necessities or nullify the purpose for which his VA compensation 
benefits were granted; not requiring that he repay this debt also 
would result in unjust enrichment.


CONCLUSION OF LAW

There is a valid debt because the Veteran failed to timely notify 
VA of his divorce in March 1999, so resultantly continued to 
receive disability compensation payments as if he still had an 
additional dependent; and as recovery of this debt would not be 
against equity and good conscience, the criteria are not met for 
a waiver of this debt.  38 U.S.C.A. §§ 5302, 5112(b)(2) (West 
2002 & 2010); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.500(g)(2)(ii) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The VCAA does not apply to waiver claims, however.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  Rather, Chapter 53 of Title 
38 of the United States Code (which governs waiver requests) 
contains its own notice provisions.



In any event, in the June 2006 decision at issue, the 
accompanying letter, and in a Statement of the Case (SOC) 
subsequently issued in January 2007, the RO and Committee 
explained to the Veteran the bases for the denial of his waiver 
claim and afforded him the opportunity to present information and 
evidence in support of this claim.

II.  Waiver of Overpayment

The Court has held that, before adjudication of a waiver 
application, the lawfulness of the debt must first be determined.  
Schaper v. Derwinski, 1 Vet. App. 430, 434, 435 (1991).  VA's 
General Counsel has reinforced this obligation by holding that, 
where the validity of a debt is challenged, that issue must be 
developed before the issue of entitlement to waiver of the debt 
can be considered.  VAOPGCPREC 6-98.

Once it is determined the indebtedness was validly created, but 
before moving on to the matter of waiver of the charged 
indebtedness, if there is a finding of fraud, misrepresentation, 
or bad faith by the debtor in the creation of the overpayment, 
then waiver of the overpayment is automatically precluded, and 
further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 
1.963, 1.965(b) (2010).

With respect to consideration of the waiver itself, the standard 
of "equity and good conscience" will be applied.  The phrase 
"equity and good conscience" means arriving at a fair decision 
between the obligor and the government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:  (1) fault 
of the debtor, whether actions of the debtor contribute to the 
creation of the debt; (2) balancing of the faults, weighing fault 
of the debtor against VA fault; (3) undue hardship, whether 
collection would deprive the debtor or the debtor's family of 
basic necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, whether failure to 
make restitution would result in unfair gain to the debtor; (6) 
changing position to one's detriment, whether the debtor relied 
on VA benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  See 38 C.F.R. § 1.965(a) 
(2010). 

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication of 
fraud, misrepresentation, or bad faith on the part of the person 
or persons having an interest in obtaining the waiver, and if the 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The standard of "equity 
and good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the Government's 
rights.  The decision reached should not be unduly favorable or 
adverse to either side.  38 C.F.R. § 1.965(a); Ridings v. Brown, 
6 Vet. App. 544, 546 (1994).

The Veteran was awarded an increase in the disability rating for 
his dysthmia from 50 to 100 percent in a December 2002 decision, 
with an additional amount of compensation included in his 
payments for his wife as a dependent.  They already had divorced, 
however, in March 1999, so more than three years earlier, and he 
had not informed VA of this.  Along with the December 2002 award, 
VA sent him a letter indicating he was responsible for reporting 
any changes in the number of his dependents, because his service-
connected disability payments included an additional amount for 
dependents.  In September 2005, VA learned of his earlier 
divorce.  VA therefore adjusted his award to reflect an unmarried 
Veteran and notified him that the additional amount of 
compensation he had received for his spouse was retroactively 
terminated as of April 1, 1999, the first of the month following 
their divorce.  VA also advised him there was a resultant 
overpayment of $10,528.00, of VA compensation he had unlawfully 
received since his divorce.

The Veteran has requested a waiver of recovery of this debt.  It 
is a valid debt, however, inasmuch as he neglected to timely 
notify VA of his divorce in March 1999 (i.e., the change in his 
marital status), which had formed the basis for him receiving 
additional compensation as if he had this dependent.  He knew, 
or certainly should have known, that he was receiving additional 
compensation as if he still had a wife.  And VA did not learn of 
this changed circumstance until long after the fact, once he had 
received the additional compensation indicated.

But there is no affirmative indication the Veteran actively tried 
to deceive VA or conceal his divorce, to in turn suggest fraud, 
misrepresentation, or bad faith in the creation of this debt.  So 
there is no bar to consideration of his waiver request.

With regard to fault in the creation of this debt, it was the 
Veteran's responsibility to timely notify VA of the change in his 
marital status and consequent number of countable dependents 
following his March 1999 divorce, and he clearly did not do this.  
This includes after receiving notification of the December 2002 
decision that resulted in a substantial retroactive award of 
additional compensation as a result of the increase in the rating 
for his disability.  By the time of that decision, he already had 
been divorced for more than three years, so he certainly had had 
time to notify VA of this change in his marital status.  Had he, 
this would have simply reduced his retroactive award and 
generated no overpayment whatsoever.

With regard to balancing of faults, VA was not notified of the 
Veteran's divorce until September 2005, so long after the fact, 
and VA acted promptly by notifying him of the resulting 
overpayment.  Absent any indication of his divorce and consequent 
change in number of dependents, VA did not know and could not 
reasonably have been expected to know that he was no longer 
married.  So it was reasonable for VA to have continued paying 
him as if he still had a dependent spouse, when, in actuality, he 
did not (or at least had not since March 1999).

With regard to undue hardship, applicable regulations provide 
that consideration be given to whether collection of the 
indebtedness would deprive the debtor of life's basic 
necessities.  38 C.F.R. § 1. 965(a).  The Veteran's financial 
statement shows that his income, including his VA compensation 
and income from part-time employment, exceeds his average monthly 
expenses by approximately $600.  He reported that he cares for a 
disabled adult child and that a reduction in his payments will 
require him to choose between medications for himself and his 
child.  However, even considering his additional medical expenses 
listed in his October 2006 letter, his income would exceed his 
expenses by $400.  Based on the difference between his income and 
his expenses, the Board finds that recovery of the debt would not 
deprive him or his son of life's basic necessities.

The Board also sees that some recoupment of the debt in question 
by VA already has begun by reducing the amount of the Veteran's 
monthly benefits' payments, and yet, there is no suggestion he 
resultantly has been deprived of basic necessities.  So 
continuing to recoup this debt likewise should not eliminate 
these bare essentials needed to live from day to day.

With regard to defeating the purpose, the purpose of the VA 
compensation system is to make up for impairment of a Veteran's 
earning capacity resulting from disabilities incurred in military 
service.  Here, the recovery of the indebtedness would not defeat 
the purpose of the VA compensation program because the Veteran 
would only be repaying an amount that he was previously overpaid.  
Moreover, not recouping this overpayment would result in unjust 
enrichment because he, in effect, would get to keep money that he 
was never rightly due.

With regard to him changing his position to his detriment, the 
Veteran has not contended, and the evidence does not show, that 
he relinquished any valuable right or incurred a legal obligation 
in reliance upon these additional VA benefits.

Despite his contentions to the contrary, there is no indication 
the Veteran timely notified VA of his divorce back in 1999.  Nor 
is there any indication, other than his unsubstantiated 
allegation, that his psychiatric condition and seizure disorder 
make it difficult for him to remember whether he did or excuse 
him if he did not, especially since his mental status evaluations 
have found him competent to handle and manage the disbursement of 
his VA funds.

Accordingly, the weight of the evidence is against granting a 
waiver, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim therefore must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.




ORDER

The claim for waiver of recovery of the overpayment of disability 
compensation benefits is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


